Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Response to Amendment
Applicant’s amendment, filed 07/25/2022, has been entered and carefully considered.  Claims 1 and 16 are amended. Claims 1, 3-16 and 18-20 are pending. Claims 2 and 17 are cancelled.
Allowable Subject Matter
Claims 1, 3-16 and 18-20 are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 1, 3-16 and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on 07/25/2022, It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “determine that the wireless communication terminal is the intended recipient of the first WUR frame when the BSS to which the wireless communication terminal belongs does not correspond to the multiple BSS identifier (BSSID) set, determine that the wireless communication terminal is not the intended recipient of the first WUR frame when the BSS to which the wireless communication terminal belongs corresponds to any one of one or more nontransmitted BSSIDs included in the multiple BSSID set, wherein the multiple BSSID set is configured with one transmitted BSSID and one or more nontransmitted BSSIDs, the transmitted BSSID is a representative BSSID used to transmit Page 2 of 12a management frame to all of the plurality of BSSs operated by the base wireless communication terminal, and wherein a transmission of the management frame is performed through the first waveform, and the one or more nontransmitted BSSIDs are BSSIDs except for transmitted BSSID among BSSIDs included in the multiple BSSID set”, as recited in independent claims 1 and 16. Thus independent claims 1 and 16 are allowable.
Examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 3-15 and 18-20 are allowed as being directly or indirectly dependent of the allowed independent base claims. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

LEPP et al. (US 2018/0317172A1) explains for power saving, the wake-up trigger frame is preferred to have a small number of bits so that less power is used when decoding the wake-up trigger frame. The receiver identity can be a short address of the receiving STA, for example, using AID or other identity. As will be discussed below, the receiver identity can also be a group receiver identity for groupcast identifying a group of STAs. The transmitter identity can be a short address of the transmitting AP, for example, using basic service set (BSS) color code or other identity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413